DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 01/19/2021 has been entered. Claims 9 and 14 were cancelled. Claims 1-8, 10-13 and 15-18 remain pending in the application.  
Response to Arguments
Applicant’s arguments, filed on 01/19/2021, with respect to the rejection(s) of claim(s) 1-8, 10-13 and 15-18 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive. Specifically, the examiner acknowledges Goggin (U.S. Pre-Grant Publication No. 2007/0163933) does not teach claimed outlet port above an impeller.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Parcell (U.S. Pre-Grant Publication No. 2013/0146525) teaching an outlet port above an impeller.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites “wherein a topmost section of said deflector is vertically located near a topmost section of said impeller”. The claim scope of this limitation is unclear because the specification does not provide any definition or standard to determine whether something is vertically located near a topmost section of said impeller. Furthermore it is unclear if “vertically located” meant two objects aligned in the same vertically extending plane (i.e., at different vertical locations) or aligned in the same lateral plane (i.e., at the same vertical location).
Claims 2-8 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goggin (U.S. Pre-Grant Publication No. 2007/0163933) in view of Parcell (U.S. Pre-Grant Publication No. 2013/0146525).

As per claim 1, Goggin discloses a swimming pool pump comprising a strainer housing (upper portion of bucket 100 forming a strainer housing; figure 1) having an inlet port (120) through which water flows and a deflector (130) adjacent to said inlet port within said strainer housing that redirects said water to flow upward (as shown, weir 130 is capable of directing water upward; figures 1, 4); an impeller (210; figures 1, 2) that is inserted into an impeller (lower portion of bucket body 100 forming a housing (impeller shell) for pump 200; figure 1) that is in fluid communication with said strainer housing and having an outlet port (325; figure 4); a motor that rotates said impeller (pump 200 having impeller 210, i.e., inherently having a motor; figure 1); and wherein said deflector forms a cavity into which said water flows before being redirected by said deflector (a cavity forms upstream of weir 130; figures 1, 4), and wherein a topmost section of said deflector is vertically located near a topmost section of said impeller (weir 130 is located at a close proximity to the impeller 210; figure 1).
Goggin does not explicitly disclose wherein the outlet port is above said impeller. Parcell is an analogous prior art in that it deals with water pump. Parcell teaches wherein the impeller outlet port (24; figure 9) is above the impeller (26). There is a reasonable expectation that Parcell’s impeller, impeller housing, and impeller outlet would provide predictable result of pumping water to the outlet. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Goggin’s pump assembly to incorporate Parcell’s impeller, impeller housing, and impeller outlet located above the impeller because such modification would only involve a simple substitution to yield predictable results (see MPEP 2143). 

As per claim 2, Goggin, in view of Parcell, discloses the swimming pool pump of claim 1, and further discloses a strainer (140) that is inserted into said strainer housing (strainer 140 received in the housing of bucket body 100; figure 1).  

As per claim 3, Goggin, in view of Parcell, discloses the swimming pool pump of claim 2, and further discloses wherein said strainer includes an indentation to accommodate the presence of said deflector (bucket 140 forms a depression (indentation) to receive water redirected from weir 130, i.e., accommodating the presence of weir 130; figure 1) and aligns said strainer within said strainer housing (as shown, the depressed portion of bucket 140 is shown to be aligned with the opening of bucket body 100 formed at the rim of basket 140; figures 1, 4).  

As per claim 4, Goggin, in view of Parcell, discloses the swimming pool pump of claim 1, and further discloses a spacer that is removably attached to said impeller shell (cap 230 is removably attached to the lower portion of bucket body 100 forming the impeller shell; figure 1).  Page 2 of 9Appl. No. 151910,023 Response to Office Action dated May 13, 2020  

As per claim 5, Goggin, in view of Parcell, discloses the swimming pool pump of claim 1, and further discloses wherein a topmost section of said deflector is higher than a topmost section of said inlet port (the pump assembly, when rotated, has weir 130 higher than the topmost section of inlet 120; figure 1).  

As per claim 6, Goggin, in view of Parcell, discloses the swimming pool pump of claim 1, and further discloses wherein a topmost section of said deflector is higher than a topmost, section of said impeller (weir 130 is at a higher location than impeller 210 of pump body 200; figures 1, 2, 4).  

As per claim 7, Goggin, in view of Parcell, discloses the swimming pool pump of claim 1, and further discloses wherein said strainer housing is sealably attached to said impeller shell (bucket body 100 forming the strainer housing and the impeller shell is integrally formed, i.e., forming a seal between the upper portion defining the strainer housing and the lower portion defining the impeller shell; figure 1) and said motor is sealably attached to said impeller shell (pump body 200 is a sealed pump body, i.e., the motor being sealed; paragraph [0011]).  

(cover 110 mounted on the upper portion of the bucket body 100; figure 1).

As per claim 10, Goggin discloses a swimming pool pump comprising: a strainer housing (upper portion of bucket 100 forming a strainer housing; figure 1) having a deflector (130) adjacent to an inlet port (120) wherein a top section of said deflector is higher than a top section of said inlet port (the pump assembly, when rotated, has weir 130 higher than the topmost section of inlet 120; figure 1) and wherein said deflector forms a cavity into which water from said inlet port flows before flowing into said strainer housing (a cavity forms upstream of weir 130; figures 1, 4);Page 3 of 9App. No. 15/910,023 Response to Office Action dated May 13, 2020an impeller shell (lower portion of bucket body 100 forming a housing (impeller shell) for pump 200; figure 1) comprising an outlet port (325; figure 4) and a spacer (230) that is removably attached to said impeller shell having an outlet port and that accommodates said impeller inserted therewith (cap 230 is removably attached to the lower portion of bucket body 100 forming the impeller shell; figure 1); wherein said strainer housing is sealably attached to and in fluid communication with said impeller shell (bucket body 100 forming the strainer housing and the impeller shell is integrally formed, i.e., forming a seal between the upper portion defining the strainer housing and the lower portion defining the impeller shell; figure 1); and a motor that rotates said impeller (pump 200 having impeller 210, i.e., inherently having a motor; figure 1) and is sealably attached to said impeller shell (pump body 200 is a sealed pump body, i.e., the motor being sealed; paragraph [0011]).  
Goggin does not explicitly disclose wherein the outlet port is above said impeller. Parcell is an analogous prior art in that it deals with water pump. Parcell teaches wherein the impeller outlet port (24; figure 9) is above the impeller (26). There is a reasonable expectation that Parcell’s impeller, impeller housing, and impeller outlet would provide predictable result of 


As per claim 11, Goggin, in view of Parcell, discloses the swimming pool pump of claim 10, and further discloses a strainer (140) that is inserted into said strainer housing (strainer 140 received in the housing of bucket body 100; figure 1).  

As per claim 12, Goggin, in view of Parcell, discloses the swimming pool pump of claim 11, and further discloses wherein said strainer includes an indentation to accommodate the presence of said deflector (bucket 140 forms a depression (indentation) to receive water redirected from weir 130, i.e., accommodating the presence of weir 130; figure 1) and aligns said strainer within said strainer housing (as shown, the depressed portion of bucket 140 is shown to be aligned with the opening of bucket body 100 formed at the rim of basket 140; figures 1, 4).  

As per claim 13, Goggin, in view of Parcell, discloses the swimming pool pump of claim 10, and further discloses a cover that is sealably attached to said strainer housing (cover 110 mounted on the upper portion of the bucket body 100; figure 1).

As per claim 15, Goggin discloses a swimming pool pump comprising: a cavity into which water from an inlet port flows before flowing into a strainer housing that is in fluid communication with an impeller shell (weir 130 forming a cavity upstream of weir 130 before flowing into the strainer housing; figure 1); and an impeller within said impeller shell that is rotated by a motor (pump 200 having impeller 210, i.e., inherently rotated by a motor; paragraph [0011]) , and wherein said impeller shell has an outlet port (325; figure 4).  
Goggin does not explicitly disclose wherein the outlet port is above said impeller. Parcell is an analogous prior art in that it deals with water pump. Parcell teaches wherein the impeller outlet port (24; figure 9) is above the impeller (26). There is a reasonable expectation that Parcell’s impeller, impeller housing, and impeller outlet would provide predictable result of pumping water to the outlet. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Goggin’s pump assembly to incorporate Parcell’s impeller, impeller housing, and impeller outlet located above the impeller because such modification would only involve a simple substitution to yield predictable results (see MPEP 2143). 


As per claim 16, Goggin, in view of Parcell, discloses the swimming pool pump of claim 15, and further discloses a strainer (140) that is inserted into said strainer housing (strainer 140 received in the housing of bucket body 100; figure 1).  

As per claim 17, Goggin, in view of Parcell, discloses the swimming pool pump of claim 16, and further discloses wherein said strainer includes an indentation to accommodate the presence of said cavity (bucket 140 forms a depression (indentation) to receive water redirected from weir 130, i.e., accommodating the presence of weir 130; figure 1).  

As per claim 18, Goggin, in view of Parcell, discloses the swimming pool pump of claim 15, and further discloses a cover that is sealably attached to said strainer housing (cover 110 mounted on the upper portion of the bucket body 100; figure 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745